By Judge Johanna L. Fitzpatrick
This matter is before the Court on Complainants’ motion for leave to join individual defendants and file an amended bill of complaint. I have carefully considered the motion, pleadings and arguments of counsel, as well as the applicable authority, and I find the following to be necessary and appropriate in this case.
This suit arises out of a dispute between the parties regarding the terms of the financing agreements they entered into, wherein the Complainants were borrowers and Sovran Bank, N.A., was the lender who provided financing for certain real property held by the Complainants. Complainants filed a Bill of Complaint for declaratory and injunctive relief on April 4, 1991, against Sovran Bank, N.A., and William Casterline, Jr., as Substitute Trustee. Complainants now seek leave of Court to amend their Bill of Complaint in order to include additional counts and to pursue money damages. In addition, the Complainants seek to join Kendal E. Carson, who is a Senior Vice President of Sovran Bank, and Douglas B. Cochrane, who is a First Vice President of Sovran Bank.
I find that the Complainants’ allegations as set forth in their Amended Bill of Complaint arise out of the same transaction and occurrence as those complained of in their original Bill of Complaint, and that the granting of leave to amend will not unduly prejudice the defendants herein. Counsel agreed that discovery in this matter is nearly completed and that Mr. Stump will represent the new *13parties. Therefore, pursuant to Rule 1:8 of the Rules of the Supreme Court of Virginia, the Complainants are granted leave to file an amended Bill of Complaint because such leave furthers the ends of justice by bringing forth all the interested persons before the Court, without undue prejudice to any. The Court is not making any finding as to the applicability of potential affirmative defenses, including application of the statute of limitations in this case as argued by Mr. Stump. The Amended Bill of Complaint is to be served forthwith, and thereafter, the Defendants shall have twenty-one days to answer or file other pleadings.